Judgment, Supreme Court, Bronx County, rendered on July 22, 1976, unanimously affirmed. Application by appellant’s counsel to withdraw is granted. (See Anders v California, 386 US 738; People v Saunders, 52 AD2d 833.) We have reviewed this record and agree with appellant’s assigned counsel that there are no meritorious points which could be raised on this appeal. We have afforded appellant ample opportunity to file a supplemental brief pro se, but he has failed to do so. Concur— Kupferman, J. P., Lupiano, Birns and Evans, JJ.